--------------------------------------------------------------------------------

Exhibit 10.2



SUMMARY OF ANNUAL COMPENSATION OF L3HARRIS TECHNOLOGIES, INC. NON-EMPLOYEE
DIRECTORS
(Effective June 29, 2019)


The following summarizes the annual compensation of directors of L3Harris
Technologies, Inc. (“L3Harris”) who are not employees of L3Harris (“Non-Employee
Directors”), effective as of June 29, 2019.  Employee directors are not
separately compensated for service as a director.


Annual Retainer


Cash Retainer


Non-Employee Directors receive annual cash retainers for service as follows:


•
Member of the Board – $130,000


•
Lead Independent Director – $35,000


•
Chairperson of Audit Committee – $30,000


•
Chairperson of Committee other than Audit Committee – $20,000



Cash retainers are payable on a quarterly basis in arrears.  If a Non-Employee
Director does not serve for the entire quarter as a member of the Board of
Directors of L3Harris (the “Board”), Lead Independent Director or as Chairperson
of a committee, as applicable, the cash retainers payable for such calendar
quarter shall be pro-rated based on the period of the Non-Employee Director’s
Board service during the calendar quarter.  The applicable cash retainers shall
be paid in a lump sum within 60 days following the calendar quarter of the Board
service.  The amounts set forth above for the cash retainers may be changed from
time to time by a resolution duly adopted by the Board.  Any such duly adopted
resolution shall be deemed to have amended this summary.


Equity Retainer


Non-Employee Directors receive an annual equity retainer in the form of Director
Share Units granted under and subject to the provisions of the Harris
Corporation 2015 Equity Incentive Plan or any successor plan (the “Equity
Plan”).  The Director Share Units are denominated in shares of common stock of
L3Harris (each, a “Share”) and granted on the date of L3Harris’ annual meeting
of shareholders (“Annual Meeting”) each year.  The number of Director Share
Units delivered to each Non-Employee Director will be determined by dividing
$165,000 by the Fair Market Value (as defined under the Equity Plan) of a Share
on the grant date, rounded down to the nearest whole Share.  The Director Share
Units will generally be subject to cliff vesting on the one-year anniversary of
the grant date, subject to the Non-Employee Director’s continued service and the
terms of the applicable award agreement.


If a Non-Employee Director commences service on the Board following the annual
grant date of the Director Share Units, the Non-Employee Director will receive a
prorated annual equity retainer, with such proration determined based on the
period of the Non-Employee Director’s Board service during the year.  For the
period of June 30, 2019 to December 31, 2019, the equity retainer will be
determined by dividing $82,500 by the Fair Market Value of a Share on the grant
date.



--------------------------------------------------------------------------------

The amounts set forth above for the equity retainer may be changed from time to
time by a resolution duly adopted by the Board.  Any such duly adopted
resolution shall be deemed to have amended this summary.


Directors’ Deferred Compensation Plan


Effective December 31, 2019, Non-Employee Directors may defer receipt of annual
cash retainers and equity retainers for service on the Board under the L3Harris
Technologies, Inc. 2019 Non-Employee Director Deferred Compensation Plan.


Stock Ownership Guidelines


Non-Employee Directors are expected to own, within five years after election or
appointment to the Board, Shares or L3Harris stock equivalents having a minimum
value equal to five (5) times the annual cash retainer for service as a member
of the Board.  For Non-Employee Directors designated by Harris Corporation or L3
Technologies, Inc. to serve on the L3Harris Board following the merger
transaction between Harris Corporation and L3 Technologies, Inc., such
Non‑Employee Directors are expected to satisfy the above stock ownership
guidelines within five (5) years of such merger.


Shares owned outright or jointly by the Non-Employee Director and deferred units
(on an after-tax basis) credited with respect to the Non-Employee Director under
any deferred compensation plan maintained by L3Harris will count toward the
ownership guidelines.


Travel and Other Expenses


Reimbursement of actual costs and expenses incurred in the performance of
service as a Non‑Employee Director, including director education institutes and
activities.


Insurance


Liability insurance and up to $200,000 in accidental death and dismemberment
insurance and an additional $200,000 if involved in an accident while traveling
on business relating to Harris’ affairs.


Charitable Gift Matching Program


Matching of a Non-Employee Director’s contributions to eligible educational
institutions and charitable organizations up to an annual maximum of $10,000 per
Non-Employee Director.


Indemnification Agreement


Each Non-Employee Director is entitled to the benefits of an indemnification
agreement in the form approved by the L3Harris Board of Directors.



--------------------------------------------------------------------------------

SUMMARY OF L3HARRIS TECHNOLOGIES, INC.
2019 NON-EMPLOYEE DIRECTOR DEFFERED COMPENSATION PLAN
(Effective December 31, 2019)


The directors of L3Harris Technologies, Inc. (“L3Harris”) who are not employees
of L3Harris (“Non-Employee Directors”) receive annual cash retainers and equity
retainers for service on the Board of Directors of L3Harris (the “Board”). 
Effective December 31, 2019, Non-Employee Directors may defer receipt of such
compensation under the L3Harris Technologies, Inc. 2019 Non-Employee Director
Deferred Compensation Plan (the “Plan”), as described below:




•
Prior to the commencement of a calendar year, each Non-Employee Director may
make an irrevocable election to defer all or a portion of his or her cash
retainer or equity retainer for the subsequent year or years.





•
Any cash retainer deferred will be credited as Deferred Units to the “Cash
Retainer Sub‑Account” of the Plan as of the date the cash retainer would have
otherwise been payable to the Non-Employee Director.  The number of Deferred
Units to be credited shall be equal to the result of dividing the amount
deferred as of such date by the Fair Market Value of a share of common stock of
L3Harris (a “Share”) on such date.





•
Any equity retainer deferred will be credited as Deferred Units to the “Director
Share Unit Sub-Account” of the Plan as of the date the Director Share Units
granted to the Non-Employee Director during the applicable calendar year become
vested.  The number of Deferred Units to be credited shall be equal to the
number of Director Share Units that are deferred by the Non-Employee Director as
of such date.





•
The Deferred Units are credited with dividend equivalents, which are deemed
reinvested in additional Deferred Units on the dividend payment date.  Deferred
Units shall be appropriately adjusted in the event of (i) any change in the
common stock of L3Harris through a merger, consolidation, reorganization,
recapitalization or otherwise, (ii) a stock dividend or (iii) a stock split,
combination or other change in the common stock of L3Harris.





•
Deferred Units are equivalent in value to Shares.  Generally, payment of a
Non‑Employee Director’s account under the Plan shall be made to the Non-Employee
Director following the Non-Employee Director’s death or “separation from
service” from L3Harris within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(“Section 409A”).  Payment shall be made in Shares equal to the number of
Deferred Units credited under the Non-Employee Director’s account, with any
fractional Deferred Units paid in cash based on the Fair Market Value of a Share
on the payment date.





•
A Non-Employee Director may elect to receive amounts deferred under the L3Harris
Directors’ Plan in a lump sum within 90 days, or in up to ten annual
installments over a designated number of years beginning within 90 days,
following the date of his or her separation from service.




--------------------------------------------------------------------------------


•
Within 90 days following a Non-Employee Director’s death, a lump sum payment
equal to the then-remaining balance in his or her account will be made to his or
her beneficiary.





•
Within ten days following a Change in Control (as defined in the Equity Plan),
and to the extent permitted by Section 409A, each Non‑Employee Director (or
former Non‑Employee Director) will receive a lump sum cash payment equal to the
result of multiplying the number of Deferred Units credited to the Non-Employee
Director’s account on the Change in Control date by the Fair Market Value of a
Share on such date.  If payment within ten days following a Change in Control is
not permitted by Section 409A, then payment will be made at the time and in the
form that payment would have been made if a Change in Control had not occurred.



The foregoing summary description of the Plan is not complete and is qualified
in its entirety by, and should be read in conjunction with, the complete text of
the Plan.



--------------------------------------------------------------------------------